Citation Nr: 1341809	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-19 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic prostatitis.

2.  Entitlement to a compensable rating for right corneal retinal scarring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1983 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision on behalf of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in May 2008 and September 2008.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

VA's duty to assist includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

In this case, the Veteran contends that higher disability ratings are warranted for his chronic prostatitis and right corneal retinal scarring disabilities.  In testimony at his hearing in July 2012 he described having received continuous antibiotic treatment for prostatitis and having urinary frequency four to five times per night and normally six times during the day.  He reported he had flare-ups approximately four to five times per year.  He also described having flare-ups of totally blurred vision due to his right eye disability that had caused him to lose time from work.  

Although the Veteran underwent VA examinations in January 2012, the examiners were not provided access to the claims file and the provided reports did not address the Veteran's claims that his disabilities were manifested by frequent symptom flare-ups and that his prostatitis required continuous intensive management.  The Board also notes that the Veteran has described having been prescribed antibiotic treatment three to four times per year and steroid eye drops.  VA reports dated in May 2008 and June 2011 show the Veteran had received no VA treatment records.  Private medical records were obtained from W.H., M.D., by the RO dated through November 2008 which show antibiotic treatment was provided for prostatitis in June 2005, but do not indicate treatment for a right eye disability nor how frequently antibiotic treatment was provided for prostatitis.  The Board finds that additional development is required for adequate determinations.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide additional information and supporting evidence as to his lost time from work due to his service-connected disabilities.  He should also be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain any pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Following completion of the above, schedule the appellant for an appropriate VA genitourinary examination for an opinion as to the nature and severity of his service-connected chronic prostatitis.  The examiner should address the severity of symptom manifestations during the course of the appeal and whether the disorder requires continuous intensive management.  Opinions should be provided based on the results of examination, a review of the service treatment and post-service medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Following completion of directive #1, schedule the appellant for an appropriate VA eye examination for an opinion as to the nature and severity of his service-connected right corneal retinal scarring.  The examiner should address the severity of symptom manifestations during the course of the appeal, to include during periods of symptom flare-ups.  Opinions should be provided based on the results of examination, a review of the service treatment and post-service medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


